NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRANCES DU JU,                                  No. 19-35628

                Plaintiff-Appellant,            D.C. No. 3:18-cv-05309-BHS

 v.
                                                MEMORANDUM*
AIRBNB INC.; STATE OF
WASHINGTON,

                Defendants-Appellees.


FRANCES DU JU,                                  No. 19-36028

                Plaintiff-Appellant,            D.C. No. 3:18-cv-05309-BHS

 v.

MAURICE LACOMBE; AIRBNB INC.,

                Defendants-Appellees.

                   Appeals from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                          Submitted December 2, 2020**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      In these companion appeals, Frances Du Ju appeals pro se from the district

court’s judgments dismissing her action alleging federal and state law claims

arising out of her state court unlawful detainer proceedings. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Puri v. Khalsa, 844 F.3d 1152, 1157

(9th Cir. 2017) (dismissal for failure to state a claim); Collins v. D.R. Horton, Inc.,

505 F.3d 874, 879 (9th Cir. 2007) (denial of motion to vacate arbitration award);

Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003) (dismissal under the Rooker-

Feldman doctrine). We affirm.

      In Appeal No. 19-35628, the district court properly dismissed Ju’s claims

against the State of Washington and the Doe defendants because they are a

“forbidden de facto appeal” of state court unlawful detainer proceedings, and raise

issues that are “inextricably intertwined” with those proceedings. Noel, 341 F.3d

at 1158, 1163; see also Cooper v. Ramos, 704 F.3d 772, 779 (9th Cir. 2012)

(claims are “inextricably intertwined” for purposes of the Rooker-Feldman

doctrine where “the relief requested in the federal action would effectively reverse

the state court decision or void its ruling” (citation and internal quotation marks

omitted)).

      The district court did not abuse its discretion in denying Ju leave to amend

her claims against the State of Washington and Doe defendants because

                                           2                            19-35628, 19-36028
amendment would have been futile. See Gordon v. City of Oakland, 627 F.3d

1092, 1094 (9th Cir. 2010) (setting forth standard of review and explaining that

leave to amend may be denied if amendment would be futile).

      The district court did not abuse its discretion in denying Ju’s January 25,

2019 motion for reconsideration because Ju failed to demonstrate any basis for

relief. See W.D. Wash. Civ. R. 7(h)(1) (explaining the grounds for

reconsideration); Bias v. Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007) (setting

forth standard of review for a district court’s enforcement of local rules).

      In Appeal No. 19-36028, the district court properly denied Ju’s motion to

vacate an arbitration award in favor of Airbnb because Ju failed to demonstrate any

of the grounds for vacating an award under sections 10(a)(3) and 10(a)(4) of the

Federal Arbitration Act. See Collins, 505 F.3d at 879-80 (setting forth narrow

grounds on which courts may vacate an arbitration award, which include

prejudicial misconduct by the arbitrator, action that exceeds an arbitrator’s power,

and manifest disregard of the law).

      The district court did not abuse its discretion in denying Ju’s motion for

default judgment against Airbnb because Ju and Airbnb had agreed to a settlement

prior to the filing of Ju’s motion. See Eitel v. McCool, 782 F.2d 1470, 1471-72

(9th Cir. 1986) (setting forth standard of review, and explaining that “default

judgments are ordinarily disfavored” and courts should consider several factors in


                                          3                             19-35628, 19-36028
entering a default judgment).

      The district court properly dismissed counts one through thirteen, and count

fifteen, of Ju’s operative amended complaint against Lacombe because they are a

“forbidden de facto appeal” of state court unlawful detainer proceedings, and raise

issues that are “inextricably intertwined” with those proceedings. Noel, 341 F.3d

at 1158, 1163; see also Cooper, 704 F.3d at 779.

      The district court properly dismissed Ju’s count fourteen (outrage) and

sixteen (criminal law) against Lacombe because Ju failed to allege facts sufficient

to state a plausible claim. See Lyons v. U.S. Bank Nat’l. Ass’n, 336 P.3d 1142,

1151 (Wash. 2014) (setting forth elements of an outrage claim under Washington

law); Wash. Rev. Code Ann. § 9A.88.110 (criminalizing patronizing sex workers).

      We reject as meritless Ju’s contentions that the district court did not liberally

construe her complaint, and that the district court should have allowed discovery.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                          4                             19-35628, 19-36028